

117 HR 4791 IH: Protecting Renters from Evictions Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4791IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Waters (for herself, Mrs. Beatty, Mr. García of Illinois, Ms. Pressley, Ms. Tlaib, Ms. Velázquez, Mr. Green of Texas, Mr. Cleaver, Mr. Pallone, Ms. Strickland, Ms. Adams, Mrs. Watson Coleman, Mr. Brown, Ms. Stansbury, Mr. Mfume, Ms. Bass, Mrs. Demings, Mr. Raskin, Mr. Horsford, Mr. Takano, Mr. Espaillat, Ms. Jayapal, Mr. Cooper, Ms. McCollum, Mr. Carson, Mr. Huffman, Ms. Wasserman Schultz, Ms. Barragán, Mr. Larson of Connecticut, Ms. Norton, Mrs. Lawrence, Ms. Wilson of Florida, Mr. DeSaulnier, Ms. Moore of Wisconsin, Ms. Underwood, Ms. Williams of Georgia, Mr. Cohen, Mr. Sherman, Ms. DeGette, Mr. Jeffries, Mr. Beyer, Mr. Gomez, Ms. Escobar, Ms. Schakowsky, Mr. Veasey, Mr. Evans, Ms. Lois Frankel of Florida, Mr. Danny K. Davis of Illinois, Mr. Doggett, Mrs. Carolyn B. Maloney of New York, Mr. Lawson of Florida, Mr. Vargas, Mr. Payne, Mr. Bowman, Mr. Butterfield, Mr. Carbajal, Mr. Carter of Louisiana, Ms. Omar, Ms. Kelly of Illinois, Ms. Sewell, Ms. Clarke of New York, Ms. Speier, Ms. Johnson of Texas, Ms. Ocasio-Cortez, Mr. Cárdenas, Mr. Yarmuth, Ms. Bonamici, Mr. DeFazio, Ms. Jacobs of California, Ms. Blunt Rochester, Mr. Johnson of Georgia, Ms. DeLauro, Mr. Rush, Ms. Garcia of Texas, Ms. Meng, Mr. Torres of New York, Mr. Clyburn, Mr. Thompson of Mississippi, Mr. Cicilline, Ms. Roybal-Allard, Mr. Price of North Carolina, Mr. Lynch, Mr. Castro of Texas, Mr. Michael F. Doyle of Pennsylvania, Mr. Connolly, Mr. Khanna, Ms. Leger Fernandez, Ms. Titus, Mr. Thompson of California, Ms. Matsui, Mr. Jones, Ms. Chu, Mr. Blumenauer, Ms. Ross, Mrs. Kirkpatrick, Mr. Meeks, Mr. Himes, Ms. Dean, Mr. San Nicolas, Mrs. Axne, and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo extend the moratorium on residential evictions, and for other purposes.1.Short titleThis Act may be cited as the Protecting Renters from Evictions Act of 2021.2.Extension of eviction moratoriumThe order issued by the Centers for Disease Control and Prevention under section 361 of the Public Health Service Act (42 U.S.C. 264), entitled Temporary Halt in Residential Evictions To Prevent the Further Spread of COVID–19 (85 Fed. Reg. 55292 (September 4, 2020)) is extended through December 31, 2021, notwithstanding the effective dates specified in such Order. 